Order entered February 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01116-CV

                  SQUARE 9 SOFTWORKS INC., Appellant

                                         V.

                       SIPS CONSULTS CORP., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09337

                                      ORDER

      Before the Court is the February 1, 2021 second request of Terri Etekochay,

Official Court Reporter for the 101st Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

February 22, 2021. We caution Ms. Etekochay that further extension requests in

this accelerated appeal will be disfavored.


                                              /s/   CRAIG SMITH
                                                    JUSTICE